/DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond Tabandeh (reg. no. 43,945) on 12/29/2021.		The application has been amended as follows: 
9. (Currently Amended) A travel route calculation method for a vehicle executed by one or more processors including a storage circuit storing history information about a travel history of a vehicle and map data divided into a plurality of map sections, the method comprising: 	detecting a change of the map data; 	determining a map section influenced by the change as an influenced map section from the plurality of map sections; 	temporarily invalidating the history information about the influenced map section;-4-116178137.1Appin No. 16/975,062Amdt date December 6, 2021 ;	storing, in the history information data structure, a travel portion of a travel route of the vehicle which has strayed from the route; and 	invalidating temporarily a stored record related to a travel portion included in the influenced map section in the history information by setting a specified time limit;	deleting the record from the history information when the vehicle does not travel along the travel portion included in the influenced map section by straying from the route by the specified time limit; and 	canceling invalidation of the stored record when the vehicle travels along the travel portion included in the influenced map section by straying from the route by the specified time limit.

10. (Currently Amended) A travel route calculation system for a vehicle comprising a server and an in-vehicle apparatus that communicates with the server and is mounted in a vehicle, wherein the server includes: a server storage device that stores map data divided into a plurality of map sections; 	a change detection circuit that detects a change of the map data; 	an influence range determination circuit that determines a map section influenced by the change as an influenced map section from the plurality of map sections; and 	a server communication circuit that transmits information of the influenced map ;
	wherein the navigation circuit stores, in the history information data structure, a travel portion of a travel route of the vehicle which has strayed from the route; and 	wherein the history information control circuit: temporarily invalidates a stored record related to a travel portion included in the influenced map section in the history information by setting a specified time limit; deletes the record from the history information when the vehicle does not travel along the travel portion included in the influenced map section by-2-116178137.1Appin No. 16/975,062Amdt date December 6, 2021 Reply to Office action of September 29, 2021straying from the route by the specified time limit; and cancels invalidation of the stored record when the vehicle travels along the travel portion included in the influenced map section by straying from the route by the specified time limit.



Prosecution History 
Claims 1-10 of U.S. Application No. 16/975,062 filed on 08/21/2020 have been examined.
The amendment filed on 12/06/2021 has been entered and fully considered.
The examiner amendment filed 12/29/2021 has been authorized on 12/29/2021.
Claims 1-6 and 8-10 have been amended.
Claim 7 has been canceled.
Claims 1-6 and 8-10 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-10 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-10 has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 1-8 and 10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 1-15 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-6 and 8-10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-6 and 8-10 have been withdrawn.

Allowable Subject Matter
Claims 1-6 and 9-10 are allowed over the prior art of record.
The closest prior art of record is Yoshioka et al. [USPGPub 2007/0198184] and Furuhata et al. [JP2012063160A].
As per claims 1, 9, and 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the navigation circuit stores, in the history information data structure, a travel portion of a travel route of the vehicle which has strayed from the route; and wherein the history information control circuit: temporarily invalidates a stored record related to a travel portion included in the influenced map section in the history information by setting a specified time limit: deletes the record from the history information when the vehicle does not travel along the travel portion included in the influenced map section by -2-116178137.1Appin No. 16/975,062Amdt date December 6, 2021Reply to Office action of September 29, 2021starving from the route by the specified time limit; and cancels invalidation of the stored record when the vehicle travels along the travel portion included in the influenced map section by straying from the route by the specified time limit.
Claims 2-6 and 8 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662